                                                                  SO ORDERED.


                                                                   Dated: June 26, 2020


   1   RUSSELL BROWN, TRUSTEE
       Rachel Flinn #027000
   2   Attorney for Chapter 13 Trustee
       3838 North Central Ave., Suite 800                         Eddward P. Ballinger Jr., Bankruptcy Judge
   3   Phoenix, Arizona 85012-1965                                _________________________________

   4   (602) 277-8996 x320
       bkahlstorf@ch13bk.com
   5
   6                         IN THE UNITED STATES BANKRUPTCY COURT
   7
                                     FOR THE DISTRICT OF ARIZONA
   8
        In re:                                            Chapter 13
   9
  10    Zoe Psyche Innes,                                 Case No. 2:19-bk-05482-EPB

  11                                          Debtor(s). ORDER GRANTING TRUSTEE’S
                                                         MOTION TO ALLOW PAYMENT OF
  12
                                                         UNCLAIMED FUNDS TO COURT
  13
  14
  15
                 The Court, having reviewed the Trustee’s Motion to Allow Payment of Unclaimed Funds and
  16
       there being sufficient cause for granting it,
  17
                 IT IS ORDERED granting the Trustee’s Motion and allowing the Trustee to pay the Clerk
  18
  19   of the Court $168.28 to be deposited as provided in 11 U.S.C. § 347(a).

  20                                        ORDER SIGNED ABOVE
  21
  22
  23
  24
  25
  26
  27
  28


Case 2:19-bk-05482-EPB          Doc 46 Filed 06/26/20 Entered 06/26/20 10:24:44              Desc
                                Main Document     Page 1 of 1
